Citation Nr: 1109073	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-26 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for epididymitis, right with residuals, currently evaluated as noncompensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied an increased rating for epididymitis, right with residuals, currently evaluated as 0 percent disabling.  

The Veteran appeared and gave testimony before the Board in December 2010.  A transcript of the hearing is of record. 

In January 2011, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (c) (2010).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his epididymitis warrants a 30 percent evaluation.  In a June 2009 statement, the Veteran stated that the condition is painful, debilitating, and hinders his daily activities.  At a December 2010 Board hearing, the Veteran testified that once a month he has major episodes that affect his ability to function, in which he has swelling, excruciating pain, nausea, anxiety, and sometimes requires a visit to the emergency room.  He also stated that he has minor episodes on a near daily basis where he has swelling and difficulty walking.  The Veteran stated that he also has recurrent urinary tract infections.  He explained that there is no cure for his condition and that his only recourse is to use ice packs and to take pain medication.  

He also asserts that at least 3 to 4 times a week, the condition interferes with his ability to work.  He maintains that it is impossible to manage his employment as a pest control operator and salesman because he works outdoors and is unable to use the restroom as needed.  He also asserts that he fears losing his job because the condition forces him to delay appointments and not go to jobsites.  The Veteran submitted a lay statement from his boss dated in October 2008 which stated that the Veteran's condition affects his job by interrupting his ability to concentrate and causes him to miss time on the job for medical appointments and emergency room visits.  

The Board notes that the Veteran was afforded a VA examination in April 2008.  In an August 2008 statement, the Veteran asserted that the VA examiner did not physically inspect his testicles and only asked him how the condition affected his life.  He also stated that the examiner did not ask him about wearing diapers or wetting himself and misrepresented his statements.  He testified that since his April 2008 VA examination, his symptoms have drastically increased and worsened.  Because the current severity of the Veteran's service-connected epididymitis, right with residuals disability is unclear, the Board finds that a new VA examination is necessary in order to fully and fairly evaluate his claim for an increased rating.  As such, the claim is remanded for a VA examination.  See 38 C.F.R. § 3.159(2010).

In addition, all current treatment records should be identified and obtained, VA and private dated after June 2010, the date of the most recent treatment records in the claims file, 


Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and request him to furnish the names and addresses of all health care providers from whom he has received treatment for the service-connected epididymitis since June 2010, the date of the most recent treatment records in the claims file.  Where appropriate, consent forms for the release to the VA of any private medical records should be obtained from the Veteran.  Thereafter, the RO should obtain copies of all identified treatment records of the Veteran which are not currently in the file, including both private and VA records, and associate them with the claims folder.

2. Schedule the Veteran for the appropriate VA examination regarding the service-connected epididymitis disability.  The claims folder must be made available to the examiner.  The examiner is requested to determine the current nature and severity of the Veteran's epididymitis.  All indicated tests and studies should be accomplished and the findings reported in detail.  All symptoms should be described in detail, to include any symptoms associated with voiding dysfunction, urinary frequency and/or urinary tract infection.  A complete rationale must be provided for each opinion expressed.  

3. Then review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


